Case 1:18-cr-00675-CM Document 84 Filed 04/15/20 Page 1 of 2
Case 1:18-cr-00675-CM Document 83 Filed 04/13/20 Page 1 of 2

LAW OFFICES

MICHAEL J. ROSEN MICHAEL J. ROSEN, P.A.
mjr@mjrosenlaw.com we . a us ™ “ “ALS A
a“ - i ; «| TELEPHONE (305) 446-6116
j JASON E. ROSEN* 100 SOUTHEAST SECOND STREET _..- SEO FAX (305) 448-1782
avane Ts SUITE 3400 | MIAMI TOWERS, \» J VS”
| KY BENN! , PLA. - % AS
| ae ; MIAMI, FLORIDA 33131 ib

4
ee o 1 oe
3 pe Ls
**0f Counsel : ' es : \ £

a
: : a 4 & Aye - \ \, |
¢ [1s | 20 April 13, 2020 °\ pe . \y faye howe a
ome vv {t's & eto”
a Rae ec’
Honorable Colleen McMahon iil Ane yo : & a
Chief United States District Judge ; dA

500 Pearl Street
New York, New York 10007

Re: United States vs. John Bizzarro
USDC So. Dist. NY Case No.: 18-cr-675 CM

Dear Judge McMahon:

Pursuant to Rule 6.3 of the Local Rules of the United States District Court of the
Southern and Eastern Districts of New York, and in follow-up to the hearing held this
morning in the above-referenced matter, undersigned hereby requests this Honorable
Court reconsider the ruling made this morning, and in support of this request, states the
following:

1; This morning, at 10:30 am, a hearing was conducted on Defendant, John
Bizzarro’s Motion for Compassionate Release, pursuant to 18 USC Section
3582(c)(1)(A). The Court denied the Motion due to the statutory 30 day
administrative petition requirement. Undersigned feels comfortable
representing that the other criteria for compassionate release to home
confinement have been met.

eg: Undersigned is attaching, as the basis for this request for reconsideration,
an Opinion filed today, in the Southern District of New York, by the
Honorable Jed S. Rakoff, in the matter of US v. Haney, Case No.: 1:19-cr-
00541-JSR (DE 27). While ultimately denying the request on the merritts,
Judge Rakoff provides an in depth analysis of the 30 day administrative
petition requirement, finding that under the current crisis, the Court has the
authority to waive/excuse this requirement.

Si Undersigned recognizes that a fellow judge's opinion is, at most, persuasive.
Perhaps this Court, upon review, will concur with his analysis.
Case 1:18-cr-00675-CM Document 84 Filed 04/15/20 Page 2 of 2
Case 1:18-cr-00675-CM Document 83 Filed 04/13/20 Page 2 of 2

Hon. Colleen McMahon
April 13, 2020
Page 2

The Government's position was made very clear this morning regarding this request.
We respectfully request the Court reconsider its decision.
Thank you for your time in considering this request.
Respectfully,
s/Michael J. Rosen
Michael J. Rosen
MJR:plm

Attachment (1 Exhibit)
cc: AUSA Daniel G. Nessim (via email w/exhibit)

MICHAEL J. ROSEN, P.A.
